DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered. Currently claims 41-64 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conduits being fixed to outer walls as in claims 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-58, and 61-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the conduit being fixable to a wall, does not reasonably provide enablement for how the conduit is fixed to said walls.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to create the invention commensurate in scope with these claims. The Specification gives no details as to how the conduit is fixed to the walls.  Is it connected with mechanical fasteners?  Is it connected by an adhesive?  Does the filler material connect the conduit to the walls?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-58, and 61-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 41:  It is unclear how the conduits are fixed to the outer walls.  Are they fixed with brackets, mechanical fasteners, adhesive, or filler material?

Regarding claim 64:  It is unclear what it means “flattened up to said cutout”.  What does it mean “flattened”?

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-51, 53-58, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US Patent No 4,098,042) (“Sachs”) in view of Verzuu (WO 2012/158031).

Referring to claim 41:  Sachs teaches a module or building module, comprising: a wall having a top side, a bottom side, and at least two outer walls (items 56 and 66) with wall outer sides being spaced apart from one another; a filler material (item 78) bordered by said at least two wall outer sides; at least one channel extending vertically in said filler material between said at least two wall outer sides (figure 7); at least one conduit (item 10) fixed to said outer walls (fixed with item 14) and bordering said at least one channel; a self-curing material (item 92) filling said at least one channel and causing said at least one channel to form at least one post assuming a static wall function; and said at least two outer walls having webs projecting from said filler material at least at one of said top side or said bottom side and forming at least one of a framework channel at said top side or a groove at said underside (top of figure 3).  Sachs does not teach a lower story ceiling and an upper story ceiling; the walls extending from said lower story ceiling to said upper story ceiling.  However, Verzuu teaches a floor and ceiling with the wall extending from one to the other (figure 2). It would have been obvious to one of ordinary skill to recognize that the floor of Verzuu could also be a lower story ceiling and the wall could extend from a lower story ceiling to an upper story ceiling. 

Referring to claim 42:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Sachs teaches said at least two wall outer sides are mutually parallel (figure 7).

Referring to claim 43:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  They do not specifically teach said at least one conduit is constructed of at least one of hollow firebricks or concrete conduits or plastics conduits or metal conduits, and said at least one conduit is circular or polygonal.  However, Sachs teaches a cardboard material being circular (col 3, lines 31-33 and figure 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a material such as plastics or metal for the conduit, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  Plastics and metals allows for better strength and longevity of the conduits in the wall.

Referring to claim 44:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Sachs teaches said self-curing material filling said at least one channel is at least one of concrete or a plastics resin or plastics or a gypsum-containing material (item 92 is concrete).

Referring to claim 45:  Sachs and Verzuu tech all the limitations of claim 41 as noted above.  Additionally, Sachs teaches wherein said at least one channel has an opening to the outside, permitting said at least one channel to be filled from outside the module (figure 2).

Referring to claim 46:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Sachs teaches said at least one channel at least partially has a reinforcement (item 90), wherein the reinforcement extends preferably along said at least one channel.

Referring to claim 47:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Sachs teaches said at least one channel is at least two channels disposed at least one of perpendicular or parallel to one another between said wall outer sides (figure 2).

Referring to claim 48:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Sachs teaches said at least one channel is at least two channels disposed horizontally or diagonally between said wall outer sides (figure 2).  They do not specifically teach the channels having different cross sections.  However, it would
have been obvious to one of ordinary skill in the art to create the device taught by Sachs and Verzuu with different cross sections of the channels in order to provide adequate reinforcement in targeted areas.

Referring to claim 49:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Sachs teaches said filler material surrounds said at least one channel between said wall outer sides, said filler material being at least one of polyurethane foam or lightweight concrete or straw concrete or mineral foam or expanded stone or porous concrete or wood or wood derivatives or wood fibers or other organic fibrous material or other inorganic or mineral fibrous material or cob or loam or sand or bulk material or polystyrene or glass wool or rock wool or recycled material or paper or asbestos (item 78 is mineral wool or fiberglass).

Referring to claim 50:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Sachs teaches said wall outer sides include a first wall outer side, an insulation layer is attached to said first wall outer side, and said insulation layer includes at least one of polyurethane foam or lightweight concrete or straw concrete or mineral foam or expanded stone or porous concrete or limestone or sand-lime brick or clay/firestone or wood or wood derivatives or wood fibers or pressboard panel or other organic fibrous material or other inorganic or mineral fibrous material or cob or loam or sand or bulk material or polystyrene or glass wool or rock wool or recycled material or paper or asbestos or at least one vacuum chamber (item 78 is mineral wool or fiberglass insulation).

Referring to claim 51:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Sachs teaches said wall outer sides include a first wall outer side directed toward a building exterior, and an insulation layer and a building external cladding (figure 7) are attached on said first wall outer side, said building external cladding being attached to a supporting structure (item 62) or anchored in the module, and anchoring elements being fitted in the module.

Referring to claim 53:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  They do not specifically teach the module forms internal walls along with other modules, and a respective installation level is formed on each of said wall outer sides.  However, it would have been obvious to one of ordinary skill to recognize that the panels of Verzuu would be capable of the module forms internal walls along with other modules, and a respective installation level is formed on each of said wall outer sides.

Referring to claim 54:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  They do not teach further comprises a lining wall, and at least one of said wall outer sides or said lining wall includes at least one of wood, wooden slats, hardboards, organic, inorganic or mineral fiberboards, gypsum board, concrete, sheet metal, plastic or cardboard.  However, it would have been obvious to one of ordinary skill in the art to recognize that it would be obvious to install drywall on the inner surface which is a gypsum board.  It is well known to install gypsum boards to finish interior walls.


Referring to claim 55:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches at least one of a window (item 14) or a door disposed in the module.  Having winfows or doors allows for access inside the module.

Referring to claim 56:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches a honeycomb or mesh structure (item 13) disposed in the module.  Mesh or honeycomb inside adds additional strength.

Referring to claim 57:  Sachs and Verzuu teach all the limitations of claim 56 as noted above.  Additionally, Verzuu teaches said honeycomb or mesh structure forms installation points on one of said wall outer sides, and said installation points are formed by at least one of dowels or installation anchors (page 15, lines 11-12 teach tie-rods).

Referring to claim 58:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  Additionally, Sachs teaches a building wall including at least one or a plurality of said modules of claim 41 (figure 1). 

Referring to claim 61:  Sachs and Verzuu teach producing at least one module according to claim 41 as noted above. Sachs teaches erecting the module (figure 1); introducing a reinforcement (item 90) into a channel; and filling the channel with at least one of a liquid self-curing material or concrete or synthetic resin (item 92).

Referring to claim 62:  Sachs and Verzuu teach erecting a building wall including at least one of the modules according to claim 41 on the lower story slab as noted above.  Verzuu teaches creating a lower story slab (item 3) of a building; creating an upper story slab on the building wall; routing lines at least one of on the story slabs or in an empty channel of an installation level formed on one of the wall outer sides; and introducing the lines into the empty channels (figure 1).  It would have been obvious to one of ordinary skill to perform said steps on the Sachs and Verzuu elements in order to create the wall of Verzuu that is reinforced and attached to the foundation.
 
Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Verzuu and Moore, Jr. (US Patent No 5,729,942).

Referring to claim 63:  Sachs and Verzuu teach all the limitations of claim 41 as noted above.  They do not teach said wall has a cutout with a frame formed by channels.  However, Moore teaches said wall has a cutout with a frame (item 30) formed by channels.
	It would have been obvious to one of ordinary skill to create the device taught by Sachs and Verzuu with the channel frame taught by Moore in order to provide a reinforced frame for an opening in the wall.

Allowable Subject Matter
Claims 59 and 60 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 41-58, 61-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The new combination of Sachs and Verzuu teach the limitations of the instant claims as noted in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635